TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00136-CV



                              George Geoffrey Potts, Appellant

                                               v.

                                Greystone Office, LP, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-08-006124, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              George Geoffrey Potts has filed a Motion to Dismiss Appeal and has certified that the

motion is unopposed. We grant the motion and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: May 29, 2009